Exhibit 99.1 Barclays CEO Energy- Power Conference New York, NY September 3, 2014 © PPL Corporation 2014 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2014 2010 (1) 2012 (2) 2013 (3) Pro-Forma PPL Corporation Market Cap ($bn) Enterprise Value ($bn) FY+1 P/E Business Profile (4) Regulatory Asset Base (5) ($bn) $21.3 + (6.3% CAGR from 2014 - 2018) Reg. Jurisdictions KY, PA, UK KY, PA, UK KY, PA, UK KY, PA, UK UTY P/E Multiple (6) ~12.4x ~14.1x ~15.1x ~16.3x (7) Commitment to Creating Shareholder Value 3 Source: FactSet, Company Filings. (1)As of December 31, 2010. (2)As of December 31, 2012. (3)As of December 31, 2013. (4)Proportion of earnings from ongoing operations. Future % Utility % Competitive Energy 100% Evolution of PPL (5)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization. Represents Regulatory Asset Value (RAV) for WPD. (6)Based on PHLX UTY Index TTM multiples. (7)As of June 05, 2014. © PPL Corporation 2014 PPL Overview 4 •Customers: 1.4 million Electric •Allowed Distribution ROE: 10.40% •Rate Base: $4.2 billion (1) •5-Year Transmission Rate Base CAGR: 12.5% •5-Year Distribution Rate Base CAGR: 6.4% •Regulatory Entity: Pennsylvania PUC PPL Electric Utilities •Customers: 0.9 million Electric; 0.3 million Natural Gas •KU Allowed ROE: 10.25% (KY), 10.00% (VA) •LG&E Allowed ROE: 10.25% •Rate Base: $7.6 billion (1),(2) •5-Year Rate Base CAGR: 5.1% •Regulated Capacity: 8.1 GW •Regulatory Entities: Kentucky PSC, Virginia SCC Kentucky Utilities •Customers: 7.8 million Electric •Rate Base: $9.5 billion (1),(2) •5-Year Rate Base CAGR: 5.9% •Regulatory Entity: Ofgem U.K. Delivery (1)Year-end Rate Base as of December 31, 2013. (2)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization. Represents Regulatory Asset Value (RAV) for WPD. © PPL Corporation 2014 PPL Corporation Investment Highlights •100% rate-regulated business model provides earnings and dividend growth potential –Substantial projected growth in rate base:6.3% CAGR from 2014-2018 –Target EPS compound annual growth rate of at least 4%, excluding PPL Energy Supply(1) –Maintain current dividend level until PPL Energy Supply transaction is completed; intended growth thereafter •Operates in premium regulatory jurisdictions that provide substantial opportunity for real-time recovery of capital investments –Approximately 75% of regulated capital expenditures earn returns subject to minimal or no regulatory lag •Strong management team with track record of execution –U.K. team best-in-class among U.K. peers –PPL Electric Utilities, Kentucky Utilities and LG&E have earned a combined 37 J.D. Power awards for superior performance in reliability and customer service 5 (1)Based on 2014 hypothetical midpoint of $2.05. © PPL Corporation 2014 6 Approximately 75% of regulated capital expenditures earn returns subject to minimal or no regulatory lag 75% (1)Figures based on assumed exchange rate of $1.67 / £. (2)Assumes 85% of total planned ECR spend as LKE expects between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. (3)Excludes projected capex related to proposed Compass Project. Real-Time Recovery of Regulated Capex Spending 74% 75% ($ in billions) 72% 74% © PPL Corporation 2014 7 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1)2015E assumes no contribution from PPL Energy Supply. However, PPL Energy Supply is expected to be part of PPL Corporation’s consolidated earnings for a portion of 2015 based on an expected closing date of Q1 or Q2 2015. Increasing 2014 Ongoing Earnings Forecast Segment Previous 2014E Ongoing Midpoint Revised 2014E Ongoing Midpoint 2015E Midpoint U.K. Regulated Kentucky Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2014 PPL Energy Supply Transaction Overview •PPL Energy Supply, LLC (“PPL Energy Supply”) will be spun off from PPL Corporation (“PPL”) and combined with Riverstone’s power generation business (“RJS Power Holdings LLC”) to form Talen Energy Corporation (“Talen Energy”) •Creates a highly competitive 15 GW IPP with attractive assets in the right markets •With a strong balance sheet and continuing Riverstone involvement, Talen Energy is well positioned to deliver best-in-class growth and shareholder returns •PPL’s shareholders will own 65% of Talen Energy with Riverstone owning 35% –PPL will have no ongoing ownership interest, control or affiliation (1) •Paul Farr has been named President of PPL Energy Supply and will become President and CEO of Talen Energy at closing –Vince Sorgi, previously Vice President and Controller, PPL Corporation, has been named Senior Vice President and CFO of PPL Corporation –Jeremy McGuire, currently Vice President - Strategic Development, will become CFO of Talen Energy at closing (1)Other than under certain limited contracts such as a Transition Services Agreement and ongoing arms-length commercial arrangements. 8 © PPL Corporation 2014 9 •Talen credit facility syndication process –$1.85 billion 5-year 1st lien revolving credit facility –Facility is fully committed and will be available upon transaction close •RJS Power Holdings bond offering –Riverstone formed RJS Power Holdings LLC as a holding company to consolidate the generation portfolios being contributed to Talen –Executed a $1.25 billion bond offering to refinance portfolio-level debt –RJS bonds will “travel” to Talen upon the merger of RJS Power Holdings with and into PPL Energy Supply, LLC at or after closing –5-year maturity, 5.125% coupon subject to 50 bps step down if Talen achieves credit ratings of at least Ba2/BB- or Ba3/BB at time of merger •Applications filed with FERC, NRC and PA PUC –DOJ to be filed in 3rd or 4th quarter •On target with projected cost savings and synergies Talen Transaction: Activities Since June 9th Announcement © PPL Corporation 2014 10 Appendix © PPL Corporation 2014 11 A predominantly rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on mid-point of forecast.Annualized dividend based on 2/6/2014 announced increase. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. (3)See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. $/Share Annualized Dividend Profile © PPL Corporation 2014 12 •Highly attractive rate-regulated business –Regulator-approved multi-year forward-looking revenues based on future business plan, including capital expenditures and O&M plus adjustments for inflation –Real-time return of and return on capital investment - no lag –No volumetric risk –Additional incentives for operational efficiency and high-quality service •Best-in-class management team with track record of delivering results U.K. Regulated Segment Investment Highlights Top performing electricity distribution business in the U.K. •WPD has earned about $300 million in annual performance awards over the past 9 regulatory years United Kingdom Delivery Territories: WPD (South Wales) WPD (South West) WPD (West Midlands) WPD (East Midlands) (1) Central Networks was renamed WPD Midlands upon PPL acquisition in April 2011. © PPL Corporation 2014 13 •Efficient, well-run utilities focused on safety, reliability and customer service •Constructive regulatory environment that provides a timely return on a substantial amount of planned capex over the next 5 years –Environmental Cost Recovery (ECR):~$2.3 billion estimated spend on projects approved by the KPSC with a 10.25% ROE - virtually no regulatory lag –Other supportive recovery mechanisms include Construction Work In Progress, Fuel Adjustment Clause, Gas Supply Clause Adjustment and Demand Side Management recovery Kentucky Regulated Segment Investment Highlights Significant Rate Base Growth Kentucky Delivery Territories ($ in billions) © PPL Corporation 2014 14 •Significant growth in transmission portion of business which earns a favorable rate of return on a near real-time basis –CAGR of 12.5% in transmission rate base through 2018 driven by initiatives to improve aging infrastructure –ROE of 11.68% earned through FERC Formula
